Citation Nr: 1536030	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.

ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to March 1992.  These matters are before the Board of Veterans' Affairs (Board) on appeal from July 2010 (by the Milwaukee, Wisconsin, RO, that denied service connection for major depressive disorder and a respiratory disability and granted service connection for a left knee disability, rated 10 percent, effective December 14, 2009) and December 2010 (by the Chicago RO, that denied service connection for PTSD) rating decisions.  In April 2015, a Travel Board hearing was held at the Chicago RO before the undersigned; a transcript is associated with the record.  At the hearing the Veteran was granted a 30 day abeyance period for submission of additional evidence.  Additional evidence has been received with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

As the record shows psychiatric diagnoses other than PTSD and major depressive disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim seeking service connection for the psychiatric disabilities has been recharacterized to encompass any psychiatric disability shown, however diagnosed.  

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends he has a respiratory disability due to exposure to environmental hazards serving in Southwest Asia.  Service personnel records confirm that he served in Southwest Asia from September, 1990 to March, 1991.  Service treatment records show he was seen for allergic rhinitis, a chest cold, upper respiratory infections, a runny nose, pharyngitis, swollen tonsils, and infectious mononucleosis.  The threshold critical question in this matter is whether the Veteran now has a chronic respiratory disability.  A review of the record found that on November 2010 VA examination, a chronic cough of unknown etiology was diagnosed.  Pulmonary function testing showed a mild defect in gas diffusion, but otherwise normal spirometry.  It is not clear whether these notations reflect a chronic disability, or symptoms of an undiagnosed illness.  This is a medical question, and a VA examination to secure a medical advisory opinion is necessary.

The Veteran contends that he has a psychiatric disability that resulted from a nighttime airborne jump when he allegedly collided with another paratrooper's chute deploying while they were descending or from stress associated with serving in a unit involved in heavy combat in Iraq.  

Notably, the Veteran's electronic record before the Board does not include his service personnel records (or even his service separation document).  His service dates were confirmed by a "PIES" inquiry that also confirmed his SW Asia service.  Given his allegations, corroborating evidence of the specific stressor events alleged may impact on the medical opinions offered.  The Board notes that the Veteran reported being afraid to jump out of planes after the alleged parachuting incident and reportedly claimed he a leg cramp to avoid further jumps.  He reported he was harassed by fellow paratroopers, and felt embarrassed.  He claims that the resulting stress led him to attempt suicide and to be admitted to a psychiatric ward.  His service treatment records (STRs) confirm he was admitted to a hospital for a suicide attempt (and that adjustment disorder was diagnosed).   

On July 2014 VA examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and opined, in part, that the Veteran's current depressive symptoms likely preexisted military service and were not aggravated beyond the normal progression by service.  The current record does not show a notation of a psychiatric disability on service entrance (the STRs in the record appear incomplete), and the examiner does not cite to clear and unmistakable evidence of pre-existence of a psychiatric disability in service or that such disability was not aggravated therein.  Therefore the opinion offered is based on an inaccurate factual premise, and is inadequate for rating purposes.    

Finally, at the Travel Board hearing in April 2015, the Veteran testified that his left knee disability is now also manifested by instability.  He was last examined by VA to assess the severity of this disability fairly recently (in July 2014).  However, it is not implausible that it has worsened in the interim, and a contemporaneous examination to assess the severity of the disability is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the Veteran's complete service personnel record, to include a copy of his service separation document, as well as copies of any service examinations/psychiatric evaluations not already in the record.  If any such documents are unavailable because they have been lost destroyed it should be so certified for the record.

2.  The AOJ should secure for the record copies of all updated/outstanding records of treatment and evaluations (VA and private) the Veteran has received postservice for the disabilities at issue.  He must assist in the matter by identifying the providers and providing authorizations for VA to secure records from all private providers identified (including the Veteran's prior psychotherapist, H.S. and his current therapist).  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that the private treatment records are received.
3.  After reviewing the Veteran's complete service personnel file, the AOJ should (after arranging for any further development indicated) make a factual finding for the record regarding the credibility of the Veteran's accounts (that he was involved in a parachuting traumatic event, and that he served with a unit that was engaged in heavy combat in Iraq).  

4.  The AOJ should then arrange for the Veteran to be scheduled for a respiratory examination to determine the existence, nature, and likely etiology of a chronic respiratory disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) any (and each) chronic respiratory disability found.

(b) Please identify the likely etiology of each respiratory disability diagnosed, and specifically whether it, as likely as not (a 50% or better probability) is related to his service/respiratory complaints therein.  

(c) If a chronic respiratory disability is not diagnosed, please opine whether any symptoms reported, noted or any clinical findings reflect that the Veteran has an undiagnosed illness manifested by respiratory complaints.

The examiner should include rationale with all opinions, to specifically include comment on the diagnosis of a chronic cough of unknown etiology on November 2010 VA examination and the pulmonary function testing showing a mild defect in gas diffusion.

The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist (preferably one who has not previously examined the Veteran) to determine whether or not he has an acquired psychiatric disorder that is related to his service, including as due to a stressor event therein.  The examiner must be advised by the AOJ of their findings regarding what, if any, stressor event(s) in service is/are corroborated.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner is advised that a Veteran is presumed sound on entry in service as to any disability that was not noted on service induction (and that the presumption is rebuttable only by clear and unmistakable evidence to the contrary).  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV (or DSM-V), including as based on a fear of hostile action/terrorist activity?  (If not, please identify what is necessary for such diagnosis but found lacking,)   [The examiner should specifically discuss  the conflicting evidence of record in this matter showing an Axis I diagnosis of PTSD (on May 2013 evaluation by private psychotherapist, H.S.) and the VA examination reports finding that the Veteran does not meet the criteria for a diagnosis of PTSD.

Notably, the AOJ has determined that the Veteran's service in Southwest Asia is consistent with a fear of hostile military activity.

(b)  Please identify the likely etiology of each psychiatric disability entity other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include the psychiatric complaints and problems noted, or an event that occurred, therein?

The examiner must explain the rationale for all opinions, to include consideration of the lay statements in the record.

6.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to assess the severity of his service connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted, but should specifically include range of motion studies (with notation of any further limitations due to factors such as flare-ups, on use, due to weakness, etc.) and tests for instability.   The examiner should describe all findings in detail, and include rationale with all opinions.  

7.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

